Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 1 of 8 Page ID #:4007




    1 RODRIGO A. CASTRO-SILVA (SBN 185251)
      County Counsel
    2 LAUREN M. BLACK (SBN 192302)
    3 Assistant County Counsel
      AMIE S. PARK (SBN 273346)
    4 Deputy County Counsel
      500 West Temple Street, Suite 468
    5 Los Angeles, California 90012
      Tel: (213) 974-1830 | Fax: (213) 626-7446
    6 Email: rcastro-silva@counsel.lacounty.gov
    7
      BYRON J. MCLAIN (SBN 257191)
    8 FOLEY & LARDNER, LLP
      555 South Flower Street, Suite 3300
    9 Los Angeles, California 90071
   10 Tel.: (310) 972-4500 | Fax: (213) 486-0065
      Email: bmclain@foley.com
   11
      LOUIS R. MILLER (SBN 54141)
   12 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
   13 MILLER BARONDESS, LLP
   14 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   15 Tel.: (310) 552-4400 | Fax: (310) 552-8400
      Email: smiller@millerbarondess.com
   16
   17 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   18
   19                     UNITED STATES DISTRICT COURT

   20              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 LA ALLIANCE FOR HUMAN                         CASE NO. 2:20-cv-02291 DOC-KES
      RIGHTS, et al.,
   23                                               DEFENDANT COUNTY OF
                 Plaintiffs,                        LOS ANGELES’ BRIEF RE
   24                                               COURT’S FEBRUARY 3, 2021 AND
   25     v.                                        FEBRUARY 8, 2021 QUESTIONS

   26 CITY OF LOS ANGELES, et al.,                  Assigned to the Hon. David O. Carter
                                                    and Magistrate Judge Karen E. Scott
   27                  Defendants.
   28
        498082.3                                                 Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                         2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 2 of 8 Page ID #:4008




    1            On February 3, 2021 and February 8, 2021, the Court requested responses
    2 from the City of Los Angeles (“City”), County of Los Angeles (“County”), and
    3 LAHSA to certain questions. [Dkt. Nos. 206 and 213.] The County hereby submits
    4 its answers to the questions applicable to the County.1
    5 I.         FEBRUARY 3, 2021 QUESTIONS [Dkt. 206]
    6            A.    Question #3: What has been done to increase access to services for
    7                  those persons experiencing homelessness (“PEH”) who suffer from
    8                  mental illness?
    9            The County has implemented various programs to provide services and
   10 support for PEH suffering from mental illness. Some of the recent initiatives
   11 include:
   12                  1.     $35 Million in Housing Bonds in Palmdale
   13            In February 2020, the County Board of Supervisors issued $35 million in
   14 housing bonds to build 101 units in Palmdale to serve individuals with mental
   15 illness, who are formerly homeless, and with low incomes.
   16                  2.     Pilot to Enhance Mental Health Support for PEH
   17            In June 2020, the Board voted to expand the Homeless Outreach and Mobile
   18 Engagement (HOME) teams to provide critical treatment and resources to PEH with
   19 mental illness. The County launched a pilot program that equips HOME Teams to
   20 apply to the courts for a conservatorship and the opportunity to participate in
   21 determining whether an individual requires hospitalization or emergency mental
   22 health treatment. HOME teams provide field-based outreach, engagement, support,
   23 and treatment to individuals with severe and persistent mental illness who are
   24 experiencing unsheltered homelessness. These services are provided by addressing
   25
        1
   26   The County’s response to Question 1 from Dkt. 206 (“What new actions to address
      the homeless crisis have been taken since June 18, 2020 and for the entire year
   27 2020?”) are addressed in the County’s concurrently filed brief in response to the
   28 Court’s questions in Dkt. 205.
      498082.3
                                                2                Case No. 2:20-cv-02291 DOC-KES
            DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                            2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 3 of 8 Page ID #:4009




    1 basic needs, conducting clinical assessments, providing street psychiatry, and
    2 providing linkage to appropriate services (including mental health services,
    3 substance abuse treatment, and housing).
    4                  3.     Increased DMH Actions for PEH
    5            DMH multi-disciplinary outreach teams (MDTs) are working with DHS’s
    6 Housing for Health program and LAHSA’s Homeless Engagement Teams (HET) to
    7 provide additional outreach at countywide encampments, including freeway
    8 encampments, to ensure appropriate levels of care. DMH also is included in the
    9 County COVID response teams to provide COVID-19 testing. DMH was actively
   10 involved in moving people to Project Roomkey sites, and continues to provide
   11 mental health support at the sites. It also supported the City’s congregate recreation
   12 centers shelters. DMH is also participating a County pilot program to provide select
   13 on-site services at the facilities developed under the 6700 Bed Agreement.
   14                  4.     DMH Programs
   15            On October 22, 2020, the County provided a list of the extensive programs
   16 and case management services that DMH provides to PEH suffering from mental
   17 illness. [See Dkt. 189-1 at 7-8.]
   18            B.    Questions #4/5: What is death rate amongst the homeless
   19                  population in 2020 and the progression over the last five years in
   20                  Skid Row? How many people experiencing homelessness have died
   21                  in Skid Row, the City and the County since June 18, 2020 and for
   22                  the entire year 2020? What is the progression over the last five
   23                  years on Skid Row, the City and County?
   24            Data2 from the County’s Department of Public Health (“DPH”) is below.
   25
   26
   27   2
        These figures are based on geocoded data and exclude (i) deaths that occurred in
   28 hospitals; and (ii) deaths where there was no usable address available.
      498082.3
                                                 3                Case No. 2:20-cv-02291 DOC-KES
            DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                            2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 4 of 8 Page ID #:4010




    1                                 Skid Row PEH Deaths
    2                                Year             Number of
    3                                                  Deaths

    4                                2018                 51

    5                                2019                 57
                                     2020                 52
    6
    7                            City of Los Angeles PEH Deaths
    8                                Year            Number of
    9                                                 Deaths

   10                                2018                401

   11                                2019                462
                                     2020                653
   12
   13                           Los Angeles County PEH Deaths
   14                                Year             Number of
   15                                                  Deaths
   16                                2018                 695

   17                                2019                 773

   18                                2020                 1065

   19         The proportion of County PEH deaths that occurred in the City remained
   20 relatively stable over the three years (between 58% and 61%), but the proportion of
   21 City Deaths that occurred in Skid Row specifically decreased to 4.5% in 2020
   22 (down from 7% in 2018 and 2019). This represents an approximately 36% decrease
   23 in the proportion of City deaths that occurred in Skid Row in 2020, compared to
   24 2019.
   25         The reporting standard for mortality rates is deaths per 100,000. In the City,
   26 those rates progressed as follows: 1,200 (2018), 1,202 (2019), and 1,581 (2020).
   27 For Skid Row, the trend was slightly different: 1,249 (2018), 1,336 (2019), and
   28 1,115 (2020). For the County, the trend was: 1,244 (2018), 1233 (2019), 1603
      498082.3
                                               4                Case No. 2:20-cv-02291 DOC-KES
        DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                        2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 5 of 8 Page ID #:4011




    1 (2020).
    2              Decreasing mortality among PEH is a priority for the County. In 2019, DPH
    3 released its first comprehensive report on trends in mortality and causes of death
    4 among PEH in Los Angeles County. That same year, at the direction of the
    5 County’s Board of Supervisors, DPH partnered with DMH, LAHSA, the
    6 Department of Health Services, the Chief Medical Examiner-Coroner, and the Chief
    7 Executive Office to launch the Homeless Mortality Prevention Initiative (HMPI).
    8 The goal of the HMPI is to understand, and address, the high and rising mortality
    9 rates in the PEH population. DPH released its second comprehensive report in
   10 January 2021.
   11              Since the onset of the pandemic, the HMPI, along with the City and other
   12 partners, collaborated to enhance the comprehensive crisis response to protect PEH
   13 from COVID-19. The County, and its partners, rigorously implemented infectious
   14 disease protocols in congregate settings and mobilized staff to investigate all
   15 COVID-19 outbreaks where PEH live.
   16              C.    Question #6: How many reported fires involving the people
   17                    experiencing homelessness have occurred in Skid Row, the City
   18                    and County since June 18, 2020 and for the entire year 2020? What
   19                    is the progression over the last five years on Skid Row, the City and
   20                    County?
   21              The Los Angeles County Fire Department (LACFD) serves 59 cities and all
   22 of the unincorporated areas of the County. It also provides mutual aid to other cities
   23 in the County and the surrounding counties, as well. As a result, LACFD’s data
   24 includes statistics for all incidents responded to by the Department, without regard
   25 to a jurisdiction. Based on this information, the number of fires associated with the
   26 homeless and encampments appears to have increased in the County and its
   27
   28
        498082.3
                                                5                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                         2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 6 of 8 Page ID #:4012




    1 surrounding areas every year from 2016 to 2020.3 The total number of estimated
    2 PEH-related fires for 2020 reached 867 fires, a 104% increase from 2019, during
    3 which there were 442 fires. Specifically, from June 18, 2020 to December 31, 2020,
    4 the total number was approximately 596 fires, or 68.74% of the 2020 total.
    5
                         Total Homeless-     Homeless-Related Fires
    6                                                                    Percentage Change
              Year       Related Fires in      Difference From
                                                                         From Previous Year
    7                     County Areas          Previous Year
    8         2016             242                     N/A                        N/A
    9         2017             278                      +36                    +14.88%
   10         2018             381                     +103                    +37.05%

   11         2019             425                      +44                    +10.35%
              2020             867                     +442                    +104.00%
   12
   13            D.    Question #9: What emergency efforts can be employed by the City
   14                  and County to address interim/emergency housing shelters for the
   15                  population in Skid Row?
   16            The entire countywide services system is available to PEH in Skid Row. [See
   17 Docket 189-1 – County List of Services.] As it relates specifically to the need for
   18 emergency interim housing shelters during the colder months, the County’s winter
   19 shelters provides beds countywide and are currently open every day in light of the
   20 COVID-19 pandemic. As of February 22, 2021, there were a total of 16 sites and
   21 712 winter shelter beds throughout the County. The County also operated an
   22 augmented winter shelter program , which provided an additional six sites and 271
   23 beds.
   24            The County’s concurrently filed brief in response to the Court’s questions in
   25
        3
   26   LACFD does not track fires with a connection specific to PEH. Therefore, in
      order to obtain the data requested by the Court, LACFD searched through individual
   27 fire suppression incidents where the words “homeless” and/or “encampment” were
   28 noted within the incident write-up submitted by the firefighter on scene.
      498082.3
                                                 6                Case No. 2:20-cv-02291 DOC-KES
            DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                            2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 7 of 8 Page ID #:4013




    1 Docket 205 has additional information about temporary housing locations in the
    2 County.
    3 II.          FEBRUARY 8, 2021 QUESTIONS [Dkt. 213]
    4              A.    Question #1: How many people experiencing homelessness have
    5                    received shelter in interim or emergency shelters in Skid Row, the
    6                    City, and the County since June 18, 2020 and for the entire year
    7                    2020? Of those individuals, how many have exited into permanent
    8                    housing placements? How many have entered into transitional
    9                    housing placements? Of those that have exited into permanent or
   10                    temporary housing since June 18, 2020, how long were they were in
   11                    interim housing before they exited into permanent housing or
   12                    transitional housing?
   13              The Los Angeles Homeless Services Authority (“LAHSA”) report in response
   14 to this question is attached hereto as Exhibit A.
   15              B.    Question #3: The Court is trying to ascertain whether the City’s
   16                    policies with regard to Skid Row have been intended to be a
   17                    gathering place, voluntary or involuntary, for racial minorities. Is
   18                    there any evidence in the records of the city or the county that
   19                    either government intended Skid Row or any other section of the
   20                    city to be a gathering place, voluntary or involuntary, for
   21                    individuals who are homeless, knowing said individuals are
   22                    disproportionately racial minorities? Is any evidence in the records
   23                    of the city or the county that either government intended Skid Row
   24                    or any other section of the city to be a gathering place, voluntary or
   25                    involuntary, for racial minorities? Please produce any material
   26                    where race has been discussed or considered with regard to Skid
   27                    Row policy.
   28              The County has not located any documents created by the County that are
        498082.3
                                                    7                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                         2021 QUESTIONS
Case 2:20-cv-02291-DOC-KES Document 236 Filed 03/04/21 Page 8 of 8 Page ID #:4014




    1 responsive to the Court’s questions.
    2
    3 DATED: March 4, 2021                   MILLER BARONDESS, LLP
    4
    5
                                             By:       /s/ Mira Hashmall
    6
                                                   MIRA HASHMALL
    7                                              Attorneys for Defendant
    8                                              COUNTY OF LOS ANGELES

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        498082.3
                                                8                Case No. 2:20-cv-02291 DOC-KES
         DEFENDANT COUNTY OF LOS ANGELES’ BRIEF RE COURT’S FEBRUARY 3, 2021 AND FEBRUARY 8,
                                         2021 QUESTIONS
